In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-0275V
                                      Filed: August 11, 2015
                                           Unpublished

****************************
MAUREEN McGRATH,                        *
                                        *
                    Petitioner,         *      Ruling on Entitlement; Concession;
                                        *      Tetanus, Diphtheria, Pertussis (“Tdap”)
                                        *      Vaccination; Shoulder Injury Related
SECRETARY OF HEALTH                     *      To Vaccine Administration (“SIRVA”);
AND HUMAN SERVICES,                     *      Special Processing Unit (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Isaiah Kalinowski, Maglio Christopher Toale, PA, Washington, DC, for petitioner.
Alexis Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

        On March 17, 2015, Maureen McGrath filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered “injuries resulting from
adverse effects” of her August 28, 2012 Tdap vaccination, including a tendon tear, and
left shoulder pain. Petition at 1, ¶¶ 3, 7. Petitioner further alleges that she experienced
the residual effects of her injury for more than six months, has filed no other action for
this injury, and has received no prior award or settlement for this injury. Petition, ¶¶ 10,
13-14. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On August 10, 2015, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
at 4. Specifically, respondent “concludes that Ms. McGrath suffered an injury of
Shoulder Injury Related to Vaccine Administration, and that the preponderance of the
medical evidence indicates that the injury was casually related to the vaccination.
Therefore, compensation is appropriate.” Id. at 3-4.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                 s/Denise K. Vowell
                                 Denise K. Vowell
                                 Chief Special Master




                                          2